UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1021


LAWRENCE TERRY,

                  Plaintiff - Appellant,

          v.

UNITED STATES POSTAL SERVICE,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cv-02095-JFA)


Submitted:   March 15, 2011                  Decided:    March 21, 2011


Before MOTZ and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Terry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence       Terry    appeals       the    district      court’s    order

adopting    the   magistrate       judge’s     recommendation         and    dismissing

without prejudice his suit as barred by sovereign immunity. ∗                         On

appeal,    we    confine    our    review    to    the    issues      raised     in   the

Appellant’s brief.           See 4th Cir. R. 34(b).                   Because Terry’s

informal brief does not challenge the basis for the district

court’s disposition, Terry has forfeited appellate review of the

court’s    order.        Accordingly,    we     affirm     the   district        court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented      in    the    materials

before    the    court    and    argument    would      not   aid     the    decisional

process.

                                                                               AFFIRMED




     ∗
       Generally, dismissals without prejudice are interlocutory
and not appealable.   Domino Sugar Corp. v. Sugar Workers Local
Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993).        However, a
dismissal without prejudice could be final if no amendment to
the complaint could cure the defect in the plaintiff’s case.
Id. at 1066-67; see also Chao v. Rivendell Woods, Inc., 415 F.3d
342, 345 (4th Cir. 2005).         We conclude that the defect
identified by the district court cannot be cured by an amendment
to the complaint and that the order is therefore appealable.



                                         2